DETAILED ACTION
Status of Claims
This Office Action is in response to Application 177/018,744 filed 09/11/2020. The present application is a continuation of Application 16/251,809 and 14/311,840 filed 01/18/2019 and 03/14/2014 respectively. The preliminary amendment filed 11/23/2020 has been acknowledged. Claims 1-42 have been cancelled. Claims 43-62 have been added. Claims 43-62 are currently pending and have been examined.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 43-62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10223709 (hereafter Pat. 709) and claims 1-20 of Patent No. 10803487 (hereafter Pat. 487). Although the claims at issue are not identical, they are not patentably distinct from each other because they 
As per claim 1:
An apparatus, comprising at least one processor and at least one memory for storing instructions that, with the at least one processor, cause the apparatus to: (See Pat. 709 claim 15, “An apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” 
parse promotion text associated with a plurality of promotions; (See Pat. 709 claim 15, “An apparatus comprising a processor and a memory, the memory storing computer program code that, when executed by the processor, causes the apparatus to:” parse promotion text relating to a plurality of promotions, wherein the parsing comprises:” See also Pat. 487 claim 1, “parse promotion text associated with a plurality of promotions,”)
calculate a score, using binormal separation (BNS), for each word within one or more redemption parameters of the promotion text, the score representing a programmatically generated likelihood that the word identifies a particular redemption parameter and a significance of the word within the one or more redemption parameters; (See Pat. 709 claim 15, “calculating a score for each word within the one or more redemption parameters, the score representing a programmatically generated likelihood that the word identifies a particular redemption parameter and a significance of the word within the one or more redemption parameters;” See also Pat. 487 claim 1, “calculating a score, using binormal separation (BNS), for each word within the one or 
identify, based at least in part on scores calculated for the words within the one or more redemption parameters, one or more promotions that satisfy at least one preference associated with at least one promotion request received from a consumer device; and (See Pat. 709 claim 15, “analyze the one or more redemption parameters relating to the plurality of promotions offered by a promotion and marketing service to identify promotions that satisfy said consumer preferences, wherein each of the provider, the promotion category, and the promotion qualities of said plurality of promotions are compared to said consumer preferences, wherein the identifying is based at least on the scores calculated for words within the one or more redemption parameters;” See also Pat. 487 claim 1, “identify one or more promotions, based on the scores calculated for the words within the one or more redemption parameters, that satisfy consumer preferences associated with at least one promotion request received from a consumer device associated with a consumer;”)
transmit an impression to the consumer device, wherein the impression comprises content associated with the one or more identified promotions. (See Pat. 709 claim 15, “provide an impression to said consumer indicating the availability of said identified promotions that satisfy said consumer preferences.” See also Pat. 487 claim 1, “transmit an impression to the consumer device associated with the consumer, wherein the impression comprises content indicating availability of the identified promotions that satisfy the consumer preferences:”)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
As currently claimed, the invention is similar in scope to parent applications 16/251,809 and 14/311,840. As discussed in the parent applications, the Examiner notes the following references:
Aaron (US 20080183571 A1), which talks about managing electronic coupons including targeting coupons to users based on user profiles and attributes.
Chang et al. (US 20120136707 A1), which talks about digital coupon distribution, teaches the concept of parsing coupons to determine coupon parameters.
ATIVANICHAYAPHONG et al. (US 20080243502 A1), which talks about natural language processing, including the concept of assigning scores to words.
Su et al. (US 5418717 A), which talks about multi-score language processing including a lexical category score module which analyzes and scores words.
VIJAYARAGHAVAN et a. (US 20140229408 A1), which discusses categorization of user interactions including utilizing binormal separation.
As previously discussed, while these references teach or suggest individual elements of the claimed invention such as targeting coupons/promotions, parsing of coupons, using natural language processing for scoring words, and utilizing binormal separation, there is insufficient motivation to combine these teachings without impermissible hindsight. For example, while Chang does teach the concept of parsing a coupon for parameters, there is insufficient motivation to further apply a natural 
The Examiner has further determined the claimed invention to be patent eligible. As currently claimed, while the claimed invention includes elements which are abstract (targeting marketing materials which is a certain method of organizing human activity), the claimed invention is significantly more as the invention is directed towards machine analysis of language, specifically, the processing text to understand and identify meaning through the scoring based on binormal separation (machine learning). This is similar to DDR, wherein while a person may parse a coupon to determine the parameters of a coupon and target consumers based on requests and known coupon information, a person would not perform the same analysis on the parsed words. As such, the Examiner has determined the claimed invention to be patent eligible. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622